ON APPELLANT’S motion for rehearing.
DAVIDSON, Judge.
Appellant insists that we erred in reaching the conclusion that Bill of Exception No. 9 does not reflect reversible error.
The aforementioned bill is sufficiently described in our original opinion. In addition to what was there said, attention is called to the fact that the record does not reflect that either appellant or his counsel made any request to see the verdict which the trial judge refused to accept. Nor does appellant appear to have registered at the time any objection to the procedure. If he had any objection or if he desired to examine the proffered verdict, he should have advised the trial court. Not having done so, he occupies the position of having waived any objection he might have had.
At appellant’s insistence, we have again reviewed the entire record, and remain convinced that reversible error is not reflected.
The motion for rehearing is overruled.
Opinion approved by the court.